Citation Nr: 0717731	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  03-21 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for the period prior to March 18, 2002, and 20 
percent therefrom, for right lower extremity peripheral 
neuropathy associated with diabetes mellitus.

3.  Entitlement to an initial disability rating in excess of 
10 percent for the period prior to March 18, 2002, and 20 
percent therefrom, for left lower extremity peripheral 
neuropathy associated with diabetes mellitus.

4.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).

6.  Entitlement to service connection for anxiety.

7.  Entitlement to service connection for depression and 
other unspecified psychiatric disability.

8.  Entitlement to service connection for a prostate 
condition, to include as secondary to exposure to herbicides.

9.  Entitlement to service connection for a dental condition.  

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
glaucoma.  

11.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back condition, status post laminectomy.

12.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

13.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin condition, to include as secondary to exposure to 
herbicides.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran had active duty service from September 1967 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from January 2002, November 2004, October 2005, and 
March 2006 RO decisions of the RO.  The issues pertaining to 
entitlement to increased ratings for diabetes mellitus and 
peripheral neuropathy were previously before the Board and 
remanded to the RO in March 2005 for additional development.  
These issues have been returned to the Board for further 
appellate consideration.  

The issues of entitlement to higher ratings for PTSD and 
peripheral neuropathy of the lower extremities; entitlement 
to service connection for a dental condition; whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for a skin disorder; and 
entitlement to individual unemployability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACTS

1.  The veteran's diabetes mellitus is controlled by oral 
medication; he does not require the use of insulin.

2.  The Board cannot reasonably determine what unspecified 
psychiatric disorder the veteran seeks service connection 
for.

3.  The veteran's depression and anxiety are the result of 
active duty service or caused by a service-connected 
disorder.  

4.  A prostate disorder was not shown until many years after 
separation from service and is not shown to have been caused 
by or related to any disease or injury incurred in service, 
to include exposure to herbicides.  

5.  Service connection for glaucoma was denied in a January 
2002 rating decision as the evidence at the time did not 
indicate that the veteran had glaucoma; evidence submitted 
since the January 2002 rating decision still does not 
indicate that he has been diagnosed with glaucoma.

6.  Service connection for a back disorder was denied in a 
January 2002 rating decision; evidence submitted since that 
time is duplicative.  

7.  Service connection for hypertension was denied in a 
January 2002 rating decision; evidence submitted since that 
time is duplicative.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.120 Diagnostic Code 7913 (2006).

2.  The criteria for service connection for depression and 
anxiety have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).

3.  The criteria for service connection for an unspecified 
psychiatric disorder are not met. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.303 (2006).  

4.  The criteria for service connection for a prostate 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

5.  A January 2002 rating decision denying entitlement to 
service connection for glaucoma is final; evidence submitted 
since the January 2002 rating decision is not new and 
material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2006). 

6.  A January 2002 rating decision denying entitlement to 
service connection for a back disability final; evidence 
submitted since the January 2002 rating decision is not new 
and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2006). 

7.  A January 2002 rating decision denying entitlement to 
service connection for hypertension is final; evidence 
submitted since the January 2002 rating decision is not new 
and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims being decided at this time, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

Prior to the adjudication of the veteran's claim for service 
connection for diabetes, the RO sent the veteran a letter, 
dated in August 2001, which fully satisfied the duty to 
notify provisions.  In addition, prior to adjudication of his 
claim for depression, anxiety, prostate disorder, back 
disorder, hypertension, and glaucoma, the RO sent him a 
letter dated in March 2004, which also satisfied the duty to 
notify provision for these claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The appellant was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  He was notified that it was 
ultimately his responsibility to support his claim.   See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The August 2001 notification letter did not explicitly 
include any information pertaining to the evidence necessary 
to substantiate a claim for a higher rating for diabetes 
mellitus.  However, once service connection is granted, the 
notice requirements of 38 U.S.C.A. § 5103(a) are satisfied; 
no further notice is needed should the veteran appeal some 
aspect of the initial grant of service connection.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); Cf. Sutton v. 
Nicholson, 20 Vet. App. 419 (2006) (compliance with 
38 U.S.C.A. § 5103(a) notice was not required in an appeal 
for an increased rating from a pre-VCAA grant of service 
connection); and VAOPGCPREC 8-2003 (Notices of Disagreement 
do not constitute new claims requiring VA to provide notice 
of the information and evidence necessary to substantiate the 
newly raised issue).  

Even if notice requirements do apply in this case, an April 
2002 letter provided the veteran with notice that evidence 
establishing the severity of his diabetes mellitus was 
required.  In addition to being provided with the general 
notice laid out in Pelegrini II, the April 2002 letter told 
the veteran specifically that evidence was needed showing 
that the claimed conditions, including diabetes, had worsened 
and that he needed to identify all dates of medical treatment 
he had received.  Thus, he was aware of exactly what 
information and evidence was needed to show a higher rating 
was warranted.  Such notice is sufficient to satisfy the duty 
to notify in claims for increased ratings.  Cf. Overton v. 
Nicholson, 20 Vet. App. 494 (2006) (where the notice of the 
need for evidence showing an increased disability without 
providing the applicable ratings provisions was sufficient 
for VCAA notice requirements).  

These letters also delineated the respective obligations of 
the VA and the veteran in obtaining evidence pertinent to the 
claim.  The veteran is also represented by a private attorney 
that assisted him in preparing his claims and his appeal.  
The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Furthermore, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection for prostate disorder and an 
unspecified psychiatric disorder and a petition to reopen 
claims of service connection for glaucoma, a back disability 
and hypertension, any questions as to the effective date or 
disability rating to be assigned is rendered moot, and no 
further notice is needed.  With regard to the diabetes claim, 
since the RO assigned a 20 percent disability for such since 
the award of service connection, and the Board has concluded 
that the preponderance of the evidence is against assigning a 
higher rating, there is no question as to an effective date 
to be assigned, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that 
the veteran has been provided adequate notice as required by 
the VCAA.   

The pertinent medical records, to include the service and 
post-service medical records have been obtained, to the 
extent available.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The record does not indicate that any additional evidence, 
which has not been sought and is relevant to the issues 
decided herein, is available and not part of the claims file.  

Under the VCAA, the duty to assist also includes providing a 
medical examination when such is necessary to make a decision 
on the claim.  The veteran was accorded a VA examination to 
assess the severity of his diabetes mellitus.  38 C.F.R. 
§ 3.159(c)(4).  With regard to his claims for service 
connection, in order for a VA examination to be warranted, 
there would have to be some indication in the record that 
each of the claimed disorders were incurred or aggravated in 
service or were caused or aggravated by a service-connected 
disorder.  See 38 C.F.R. § 3.159(c)(4)(i) (2006).  As 
discussed in more detail below, there is no indication in the 
record that there is a plausible basis for such conclusion.  
There are no medical opinions, nor has the appellant 
referenced any, suggesting that the claimed disorders were 
incurred or aggravated in service or are in any way related 
to service.  Thus, additional VA examination is not 
necessary.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  

Service connection requires (1) medical evidence of a current 
disability; 
(2) medical, or in certain circumstances, lay evidence of the 
incurrence or aggravation of a disease or injury in service 
or during the presumptive period; and (3) medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

When a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and a chronic disease manifests to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin or 2,4- 
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C. §§ 501(a), 1116(a)(3); 38 
C.F.R. § 3.307(a)(6)(iii).
 
The specified diseases for which presumptive service 
connection is available on the basis of herbicide exposure 
are: chloracne and other acneform disease consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and certain soft tissue 
sarcomas. 38 C.F.R. § 3.309(e).

Service-connected disabilities are rated in accordance with 
the VA's Schedule for rating disabilities which is based on 
average impairment of earning capacity. Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. § 
1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions; his 
service medical records; as well as his post-service medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Increased Rating

Diabetes Mellitus

In order to receive a higher rating of 40 percent for 
diabetes mellitus, the regulation provides that insulin is 
required, a restricted diet is needed, and that there be a 
regulation of activities.  38 C.F.R. § 4.119, DC 7913.  
Complete review of the evidence of record, to include 
February 2003 and December 2005 VA examination reports, as 
well as private and VA treatment records, indicate that he 
does not require the use of insulin.  Rather, his diabetes is 
being controlled by the use of oral medications.  As such, 
the criteria for a rating higher than 20 percent under the 
regulation are not met and entitlement to an increased rating 
must be denied.  

The Board notes that in a statement dated in July 2006, the 
veteran's attorney argued that the claim for entitlement to a 
higher rating be remanded to the RO because it did not comply 
with the instructions of the Board's March 2005 remand.  
Specifically, the attorney states that the Board required 
that on VA examination, the examiner comment on the impact of 
the veteran's diabetes mellitus on his employability.  The 
attorney indicates that the Supplemental Statement of the 
Case (SSOC) made no mention of this impact.  The Board notes, 
however, that on diabetes evaluation in December 2005, the 
examiner indicated that the veteran's present condition did 
not prevent his employability.  Noncompliance with the prior 
remand instructions is not shown.  

Service Connection

Anxiety, Depression, Unspecified Psychiatric Disability

With regard to entitlement to service connection for anxiety 
and depression, it is the Board's finding that, resolving any 
doubt in favor of the veteran, the criteria for service 
connection have been met.  This finding is based on the 
opinion of one of the veteran's treating psychiatrist.  
Specifically, it is noted that in a letter dated in October 
2005, a VA staff psychiatrist indicated that the veteran's 
symptoms of anxiety and depression were associated with and 
exacerbated by his PTSD.  It was also the psychiatrist's 
opinion that there was a clear relationship between the 
veteran's military service and his current psychiatric 
symptoms.  Given these findings, the Board concludes that the 
evidence supports entitlement to service connection for 
depression and anxiety and the appeal with regard to these 
disorders is granted.  

As far as service connection for an unspecified psychiatric 
disability, the Board must point out that it cannot award 
service connection for a disorder that is not specified.  The 
Board is unable to divine what the intentions of the veteran 
are; information or specification as to what specific 
disability he is seeking service connection for is required.  
See 38 C.F.R. §§ 3.303, 3.155 (2006); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  Thus, service connection for an 
unspecified psychiatric disability cannot be granted.  

PTSD, anxiety, and depression are recognized as service-
connected; such disabilities are evaluated under the general 
rating formula for mental disorders.  The recognition of 
additional psychiatric disabilities to include "an 
unspecified psychiatric disability" would not result in the 
assignment of a higher rating as consideration of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.

Prostate Condition

The veteran asserts that he has a prostate condition as a 
result of service, to include as a result of exposure to 
herbicides.

The Board has reviewed the service medical records and notes 
that there is no indication of a prostate disorder during 
service.  The post-service medical records do not indicate 
the presence of any prostate condition until approximately 
two decades after separation from service.  Current treatment 
records indicate that the veteran has benign prostatic 
hypertrophy.  Prostate cancer has not been diagnosed.  
Although he claims that he has provided medical evidence 
which relates his prostate condition to service, including 
exposure to herbicides, careful review of the medical 
evidence of record indicates no such nexus.  Given that the 
record does not indicate the presence of a prostate condition 
until many years after separation from service, and that 
there is no medical nexus opinion linking his prostate 
condition to service (to include exposure to herbicides or 
due to a service-connected disorder), as well as the fact 
that his prostate condition is not a presumptive disease 
associated with herbicide exposure, the Board concludes that 
service connection is not warranted.  Accordingly, this 
appeal must be denied.  

New and Material Evidence

Glaucoma

Service connection for glaucoma was denied in a rating 
decision dated in January 2002.  The veteran was notified of 
that decision by a January 2002 letter.  He did not file an 
appeal of that decision and it is therefore a final decision.  
38 U.S.C.A. § 7105.  In order to reopen the claim, new and 
material evidence must be submitted. 38 U.S.C.A. § 5108.

New evidence is existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156.

A review the evidence of record indicates that at the time of 
the January 2002 rating decision, the veteran had not been 
diagnosed with glaucoma.  For this reason, the RO denied the 
claim.  Evidence submitted since the January 2002 rating 
decision still does not indicate a diagnosis of glaucoma.  

Current treatment records indicate that the veteran's eyes 
have been evaluated on numerous occasions.  However, the 
presence of glaucoma has not been shown.  In April and 
October 2002, he specifically underwent a glaucoma 
evaluation. However, it was determined that he had ocular 
hypertension.  Glaucoma was not diagnosed at that time.  
While a February 2003 VA treatment report noted a past eye 
history of suspected glaucoma, glaucoma was not shown at that 
time.  It is also noted that on diabetes VA examination in 
December 2005, he reported that a local doctor had diagnosed 
him with glaucoma.  However, VA evaluation of the eyes in 
August 2006 still determined that he did not have glaucoma.  

As the evidence of record in January 2002 indicated that the 
veteran did not have glaucoma, and since the evidence 
continues to show that he does not have glaucoma, the Board 
finds that new and material evidence has not been submitted.  
The appeal is therefore denied.  




Back

Service connection for a back disorder was denied by a 
January 2002 rating decision.  The veteran was notified of 
that decision by a January 2002 letter.  He did not file an 
appeal of that decision and it is therefore a final decision.  
38 U.S.C.A. § 7105.  In order to reopen the claim, new and 
material evidence must be submitted. 38 U.S.C.A. § 5108.

At the time of the January 2002 rating decision, the record 
showed that the veteran reported injuring his back during 
service.  He alleged that while loading and unloading a truck 
with barrels of Agent Orange, his back was injured.  He 
reportedly fell on his back while trying to move or catch 
falling barrels.  He reported that he was seen at the army 
infirmary, was given pain medication, and put on quarters.  
He was then placed on light duty for a few days.  He claimed 
that he had had back pain off and on since that time and that 
in 1983, he had surgery on his back due to a ruptured disc.  
However, the service medical records do not document an 
injury or back problems to include on his separation 
examination.

Also of record in January 2002 was report of a February 2000 
VA examination, which noted the veteran's history (as 
reported in the paragraph above) and provided a diagnosis of 
chronic low back pain due to degenerative joint disease.  

Evidence submitted since the January 2002 rating decision is 
essentially duplicative of the prior evidence.  The veteran 
makes the same assertions regarding an inservice injury, 
having had intermittent pain since this alleged injury, 
having had surgery in 1983, and continuing to have a back 
disorder.  He has not provided a nexus opinion and there is 
still no evidence, other than his assertion, of an inservice 
injury or disorder of the back.  The Board finds no new and 
material evidence has been submitted since the January 2002 
rating decision and that this claim cannot be reopened.  




Hypertension

Service connection for hypertension was denied in a rating 
decision dated in January 2002.  The veteran was notified of 
that decision by a January 2002 letter.  He did not file an 
appeal of that decision and it is therefore a final decision.  
38 U.S.C.A. § 7105.  In order to reopen the claim, new and 
material evidence must be submitted. 38 U.S.C.A. § 5108.

Evidence of record at the time of the January 2002 decision 
indicates that hypertensive blood pressure readings were 
first noted in the 1980's.  A prior diagnosis of hypertension 
or high blood pressure readings, to include during active 
duty service, was not shown.  Neither did the evidence 
indicate that his hypertension was in any way related to 
service, including due to a service-connected disorder.  
While the veteran alleged that he had been treated for 
hypertension by Dr. Platt since 1971, records from Dr. Platt 
do not indicate this.  In fact, outpatient VA treatment 
records dated in February 1998 indicate that he had had 
hypertension for only seven or eight years.  

Evidence subsequent to the January 2002 decision simply 
indicate that he is treated for hypertension, and that his 
hypertension is not related or caused by diabetes mellitus.  
The Board finds this evidence duplicative or immaterial.  As 
new and material evidence have not been submitted with regard 
to this issue, the appeal must be denied.  


ORDER

An initial disability rating in excess of 20 percent for 
diabetes mellitus is denied.

Service connection for depression and anxiety is granted.

Service connection for an unspecified psychiatric disability 
is denied.  

Service connection for a prostate condition, to include as 
secondary to exposure to herbicides, is denied.

New and material evidence to reopen a claim of entitlement to 
service connection for glaucoma has not been submitted and 
the appeal is denied.  

New and material evidence to reopen a claim of entitlement to 
service connection for a back condition, status post 
laminectomy, has not been submitted and the appeal is denied.  

New and material evidence to reopen a claim of entitlement to 
service connection for hypertension has not been submitted 
and the appeal is denied.  


REMAND

The veteran has expressed disagreement with the RO's denial 
of TDIU and the RO's assignment of a 30 percent rating for 
PTSD.  In December 2005, disagreement was expressed with the 
RO's October 2005 rating decision, awarding service 
connection and a 30 percent rating for PTSD.  In August 2006, 
he expressed disagreement with the RO's March 2006 denial of 
individual unemployability.  The claims folder does not 
contain a Statement of the Case (SOC); and it is unclear 
whether such has been already prepared in the field.  Under 
Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board 
must instruct the RO that these issues remains pending in 
appellate status (see 38 C.F.R. § 3.160(c) (2006)) and 
requires further action.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 19.26 (2006).  In this regard, it is noteworthy 
that the claim is not before the Board at this time and will 
only be before the Board if the veteran files a timely 
substantive appeal.

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004). 

In March 2004, the RO issued a VCAA letter.  This letter 
indicated that it concerned various issues, including service 
connection for dental abscesses.  First, the veteran has not 
specifically indicated that he was filing service connection 
for dental abscesses.  His January 2004 claim indicates that 
he was asking for service connection for a dental condition.  
Although the RO's March 2004 VCAA letter addressed the 
general criteria for receiving service connection for a 
disability, service connection (including for treatment 
purposes) for dental conditions have different requirements.  
The VCAA letter does not address what is necessary for 
service connection for a dental condition.  Although the 
November 2004 rating decision and August 2005 SOC provide 
additional information regarding requirements for 
establishing service connection for a dental condition, the 
VCAA requires notice prior to the initial unfavorable 
decision.  Therefore, the issue of entitlement to service 
connection for a dental condition is being remanded for 
issuance of an appropriate VCAA letter.  

With regard to the claim for service connection for a skin 
disorder, it is noted that this issue was previously denied 
by a final rating decision in January 2002.  The RO has 
denied the claim based on the lack of new and material 
evidence.  However, the March 2004 VCAA letter did not advise 
the veteran of the need to submit new and material evidence 
to reopen the claim.  A January 2006 VCAA letter which 
addressed the skin disorder claim also failed to notify him 
of the requirement to submit new and material evidence.  
Accordingly, this issue must be remanded to the RO for 
issuance of an appropriate VCAA letter.  

The RO has evaluated the veteran's lower extremity peripheral 
neuropathy, by analogy, to neuritis of the sciatic nerve.  
The regulation provides that a 40 percent rating may be 
assigned for moderately severe incomplete paralysis; a 60 
percent rating may be assigned for severe incomplete 
paralysis, with marked muscular atrophy; and an 80 percent 
rating may be assigned for complete paralysis, the foot 
dangles and drops, no active movement possible of muscles 
below the knee, flexion of knee weakened or (very rarely) 
lost.  38 C.F.R. § 4.124a, DC 8520.

On VA examination in December 2005, the examiner indicated 
that nerve conduction studies could indicate the presence of 
severe peripheral neuropathy or technical difficulties.  The 
examiner went on to indicate that the veteran's lower 
extremity symptoms could be related to his back disorder or 
the peripheral neuropathy, but that he (examiner) could not 
distinguish the relative contributions of the diabetic 
neuropathy from severe lumbar stenosis without resorting to 
mere speculation.  When it is not possible to separate the 
effects of a service-connected condition from a nonservice- 
connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, and that such signs and symptoms be attributed to the 
service-connected condition.  See Mittleider v. West, 11 Vet. 
App.  181 (1998).  Thus, in this case, a higher rating could 
be assigned if there was evidence of severe neuropathy, which 
was indicated as a possibility by the examiner, given the 
results of the nerve conduction study.    

The Board must determine, however, whether the veteran did 
indeed have severe neuropathy or if the results were due to 
technical difficulties.  If there is evidence of severe 
neuropathy, the examiner must also indicate whether there was 
evidence of marked muscular atrophy.  In addition, VA 
treatment records have noted on various occasions that the 
veteran had right foot drop.  See, e.g., January 2005 VA 
outpatient treatment report.  Given the findings on VA 
examination and evaluation, the Board finds that additional 
examination is necessary to determine the severity of the 
veteran's lower extremity peripheral neuropathy.  

Because this case is being remanded for other matters, the RO 
now has the opportunity to correct any defects in the VCAA 
notices previously provided the veteran with regard to the 
issues being remanded at this time.  




Accordingly, the case is REMANDED for the following action:

1.  The RO should issue an appropriate SOC 
in the matter of entitlement to individual 
unemployability and entitlement to a 
higher initial for PTSD, provided it has 
not already done so.  The veteran must be 
advised of the time limit for filing a 
substantive appeal.  38 C.F.R. § 20.302(b) 
(2006).  Then, only if the appeal is 
timely perfected, these issues are to be 
returned to the Board for further 
appellate consideration, if otherwise in 
order. 

2.  The RO is to send the veteran 
appropriate notice in accordance with the 
VCAA with regard to the claims of whether 
new and material evidence has been 
submitted to reopen a claim of entitlement 
to service connection for a skin disorder 
(including as secondary to herbicide 
exposure), entitlement to service 
connection for a dental condition 
(including for treatment purposes), as 
well as increased ratings for peripheral 
neuropathy of the bilateral lower 
extremities, to include notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The RO is specifically asked 
to notify the veteran of the criteria 
necessary for establishing service 
connection as they pertain to dental 
claims, to include for treatment purposes.

3.  Thereafter, the veteran should be 
scheduled for a VA examination to 
determine the severity of his lower 
extremity peripheral neuropathy.  All 
indicated tests and studies are to be 
performed, to include additional nerve 
conduction studies, are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  The 
examiner, in accordance with the latest 
AMIE worksheet for evaluating peripheral 
neuropathy of the lower extremities, is to 
provide a detailed review of the veteran's 
history, current complaints, and the 
severity of his peripheral neuropathy, 
including an opinion as to whether the 
disorder for each extremity is moderate, 
moderately severe, severe with marked 
muscular atrophy, or whether there is 
complete paralysis.  The examiner should 
also comment on the impact of the 
veteran's peripheral neuropathy on his 
employability.  The examiner must provide 
a clear explanation for each finding and 
opinion expressed. 
 
4.  The RO must notify the veteran that it 
is his responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.  In the event that he does 
not report for any ordered examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, following any other 
appropriate development, to include any 
additional VA examinations or opinions 
which may become necessary, the RO should 
readjudicate the appealed issues based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided an appropriate supplemental 
statement of the case.  He and his 
representative should then be afforded an 
applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


